DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 7/29/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 requires that at least one of the electrical latches is free of any mechanical connection to a door handle. The term “at least one” is indefinite since there is no basis in the application of having both latches without mechanical connection with the door handle. Also, there is no basis in the application of having any one of the latches without mechanical connection. The only basis in the application is to have the front latch 20 without mechanical connection. 
Therefore, a broad interpretation will be given. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20040160126 to Aoki et al (Aoki) in view of US Pat No 10,119,308 to Linden et al (Linden). 

    PNG
    media_image1.png
    637
    1603
    media_image1.png
    Greyscale

Aoki discloses a door closure system that comprises an electrical first latch (31) and an electrical second latch (32) configured in electrical communication with a controller (34) configured for controlling activation of the electrical first latch and the electrical second latch. The electrical first latch and the electrical second latch being electrically actuatable in direct response to selective electrical actuation of by the controller.
The door closure system is a sliding door closure system for a motor vehicle sliding door (3) that is slidable between an open position and a closed position. 
Wherein, the first electrical latch is an electrical latch (31) and the second electrical latch is an electrical catch (32) configured in electrical communication the controller.
The electrical first latch is an electrical front latch (31), the electrical second latch is an electrical rear latch (32) and the system further comprises a holding latch (33) configured in operable communication with the front catch. The holding latch is configured to move to a locked position to maintain the motor vehicle sliding door in an open position and to a released position to allow the motor vehicle sliding door to move toward a closed position. The holding latch is configured to be moved by an actuator (not shown) in response to a signal (by means of operation of an opening switch) and is in direct electrical communication with the electrical rear latch.
The first and second latches comprises mechanical connections (within their mechanical elements).

Aoki fails to disclose that each of the 1st and 2nd electrical latches includes an actuator that is controlled by the electric control unit. Aoki discloses the use of an actuator operatively connected to each latch.

    PNG
    media_image2.png
    427
    820
    media_image2.png
    Greyscale

Linden teaches that it is well known in the art to provide a system that comprises a plurality of electric latch assemblies (6a-6d), wherein each latch assembly comprises a latch (80), a pawl (86) and an actuator (92). The plurality of electrical latch assemblied are electrically connected to a main control unit (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 1st and 2nd electrical latches described by Aoki with respective actuators, as taught by Linden, in order to eliminate connections and at the same time actuate each latch independently.

As to claims 8, 9, 16, 17, 19 and 20, the controller is capable of electrically actuate the electrically first latch (31) and the electrical second latch (32) either simultaneously or in delayed response (since in order to open the door, the latches need to be unlatched, controller can be programmed to either simultaneously or delayed operate them). 
 
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20040160126 to Aoki et al (Aoki) in view of US Pat No 10,119,308 to Linden et al (Linden) and further in view of US Pat No 5,632,120 to Shigematsu et al (Shigematsu). 
Aoki fails to disclose that the controller is provided in the rear electrical latch, and is configured to be in electrical communication with the other latches. 
Aoki discloses first and second electrical latches and an electrical catch, which is configured to be electrically actuatable in direct response to selective electrical actuation of the first electrical latch, and one controller for the three latches claimed. 
Linden teaches that each latch assembly of the plurality of latch assemblies have a respective controller (16a-16d) that are connected to a main controller (40)n the door.

    PNG
    media_image3.png
    634
    652
    media_image3.png
    Greyscale

Shigematsu teaches that it is well known in the art to provide a controller (50) on an electrical latch (10). The controller is electronically connected to other members of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the main control unit described by Aoki, as modified by Linden, being provided on the latch, as taught by Shigematsu, in order to provide the elements in a more compact manner, using less space.
As to claims 4 and 5, Aoki discloses that the system comprises selectively actuatable electrical switches (outside switch 38 and inside switch 39) in communication with the latch.

Response to Arguments
With respect to the previous drawing and claim objection, the current amendment overcomes the issues.

With respect to the 112-2nd paragraph rejection to claim 3, the current amendment overcomes the previous issue.

With respect to the 112-2nd paragraph rejection to claim 10, the applicant mentions that with the current amendment, the issue is resolved. At the instant, it is not.
The claim requires that at least one of the electrical latches is free of any mechanical connection to a door handle. The term “at least one” is indefinite since there is no basis in the application of having both latches without mechanical connection with the door handle. Also, there is no basis in the application of having any one of the latches without mechanical connection. The only basis in the application is to have the front latch 20 without mechanical connection. Therefore, the rejection is maintained.

With respect to the previous rejection in view of Aoki, the current amendment overcomes the 102 rejection in view of Aoki.  However, a new rejection as been made on the record in view of Aoki, as modified by Linden.
Therefore, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 5, 2022